Citation Nr: 1200536	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served in the Army National Guard (ARNG) with a period of active duty from November 21, 1990, to June 12, 1991, and a period of Title 32 service from June 13, 1991, to July 27, 1992.  The Veteran has additional unverified service in the Arkansas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The instant matter was previously before the Board in March 2011, at which time the Board remanded the matter for further development, to include providing the Veteran with a VA examination in connection with his claim of service connection for sleep apnea.  The Veteran underwent a VA examination in April 2011, and in August 2011 the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) wherein continued the denial of service connection for sleep apnea.  

In response to the August 2011 SSOC, the Veteran submitted additional evidence, which was received by the AOJ in September 2011.  This evidence was not accompanied by a waiver of consideration by the AOJ.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011).  The evidence submitted consists of a statement by the Veteran's wife, a register nurse, private medical records, and a VA treatment record, purportedly dated in 1992.  Although the private medical records were already contained in the claims folder, the remainder of the evidence is neither duplicative of other evidence already of record nor irrelevant.  Accordingly, a remand is required for the AOJ's initial consideration of the additional evidence received, and if the benefit sought is not granted, for issuance of an SSOC reflecting such consideration.  Id.

With regard to the newly submitted VA treatment record, the Board notes that although the Veteran's wife states that that record, which shows complaints of trouble sleeping, was from 1992, the report itself is not clearly dated so.  Regardless, however, the submission of the VA medical record, not previously contained in the claims folder, raises a question as to whether there are potentially relevant records outstanding.  

The duty to assist includes making "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

On remand, the AOJ should inquire with the Veteran as to where he received the treatment shown by the VA treatment record and the approximate date of such treatment.  The AOJ should then query the identified facility for any outstanding records relevant to the Veteran's claim.  The AOJ should specifically attempt to verify the date on which the Veteran reported problems sleeping at night, as recorded in the newly submitted VA treatment record.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

In April 2011, the Veteran was provided with a VA examination pursuant to the Board's March 2011 remand.  The examiner stated that he interviewed the Veteran and reviewed the claims folder.  The examiner diagnosed the Veteran as having obstructive sleep apnea, but opined that it was less likely than not that the Veteran's sleep apnea was related to his period of active duty service.  The examiner based his opinion on the fact that the Veteran was not diagnosed as having sleep apnea in service and that in October 2008, he had indicated that his symptoms had been present for seven to eight years.  

A review of the October 2008 sleep study consultation report referred to by the April 2011 examiner records the Veteran's reported history as follows:  "I wouldn't know what a good nights sleep is.  Up several times and doesn't know what causes it.  Can be standing up at work and go to sleep.  Packages product and sometimes goes to sleep.  Has hit shoulder and rumble strips on interstate.  All this 7-8 years."  While the VA examiner considered this as a statement that the Veteran's symptoms did not begin until seven or eight years prior, the Board does not find it to be so plainly stated, especially in light of the other evidence of record noting the onset of symptoms to be shortly after service.  Further, although the VA examiner indicated that he had interviewed the Veteran, nowhere in his examination report is it indicated that the Veteran was questioned regarding the date of onset of his sleep problems.  Moreover, the examiner failed to discuss the lay statements of the Veteran, his wife, and his friend regarding the onset of the Veteran's sleep problems shortly after returning from deployment overseas in support of Operation Desert Shield/Desert Storm and the progressive worsening of his symptoms since that time.  

As noted by the Board in its prior remand, the Veteran's wife, a registered nurse, testified during the October 2010 hearing that upon returning home from deployment the Veteran developed progressive sleeping problems at night.  She indicated that he had severe episodes of apnea and that she would constantly have to wake him at night.  She reported that he had only mild snoring before deployment.  She also submitted a written statement wherein she stated that she was aware of sleep apnea symptoms and asserted that prior to January 1991, the Veteran did not exhibit symptoms of sleep apnea.  She stated that his symptoms have worsened over time and that he had been issued a CPAP (continuous positive airway pressure) machine by VA for his sleep apnea.  A fellow Guardsman also submitted a written statement, wherein he noted that since the Veteran's return from deployment in May 1991, he has had occasion to observe the Veteran snoring, tossing and turning, and getting up and down at night.  He also reported his belief that the Veteran has, at times, stopped breathing at night.

The Board is aware that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994); however, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123   (quoting Ardison, supra). 

Given the evidence suggesting that the Veteran's sleep problems began shortly after his period of active duty and that he has had a continuity of symptoms since that time, and because the examiner failed to elicit from the Veteran a complete history regarding the onset of his claimed disability, but rather, relied on statements recorded in VA treatment records, the Board finds that the VA examiner's negative nexus opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

Accordingly, the Board finds that on remand, the Veteran should be scheduled for a new VA examination in connection with his claim of service connection for sleep apnea.  The examiner should be asked to address the etiology of the Veteran's current sleep apnea and include a nexus opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is attributable to his period of active duty service from November 21, 1990, to June 12, 1991.  

Accordingly, the case is REMANDED to AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep apnea or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should specifically inquire with the Veteran regarding the place of treatment shown by the VA medical record submitted in response to the August 2011 SSOC.  A query should be made to that facility for any relevant records pertaining to the Veteran.  The AOJ should attempt to verify the date of treatment during which the Veteran reported sleep problems, alleged to have taken place in 1992.

2.  After completing this development, schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed sleep apnea is at least as likely as not related to his period of active duty service (November 21, 1990, to June 12, 1991).  In doing so, the examiner must consider the Veteran's statements, as well as the lay statements by the Veteran's wife, a registered nurse, in support of the Veteran's claim, regarding the onset and continuity of symptomatology.  Consideration should also be given to newly received evidence such as the VA record reportedly prepared in 1992.

All opinions should be explained in detail with reference to medical authority and the available record as necessary to support the opinions.  The examiner should specifically identify the medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of problems since service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of a diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

